Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the step bevel as shown is not supported by the original disclosure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The amendment filed January 13, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  
The original disclosure did not disclose a step bevel.  Only a bevel was disclosed.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure did not disclose a step bevel.  Only a bevel was disclosed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 13, 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (2,080,620) in view of Smith (1,845,449) and applicants admitted prior art.
The device as claimed in claims 1, 13, and 16 is substantially disclosed by Martin with a first pair of sides 5, 6 forming a concave apex subtending an angle opposite a second pair of sides 2, 3 forming an anti-apex having a right angle and including isosceles angles wherein the apparatus is configured and arranged for alignment to a drawing to enable hand drawing of lines with angles of 15, 30, 45, 60, 75, and 90 degrees (page column 1 lines 1-6); and a cleave portion 4, 7 formed from the isosceles 
With respect to claims 2 and 14 the combination of Martin in view of Smith and applicants admitted prior art disclose an aperture 35, 47 (Martin) sized to scaled architectural drawings.
With respect to claims 3, 13, and 18 the combination of Martin in view of Smith and applicants admitted prior art disclose a face of the cleave portion has a dimension less than 10% of a length of the first pair of sides (disclosed and taught by the figures in Martin and Smith).

With respect to claim 6 the combination of Martin in view of Smith and applicants admitted prior art disclose the device made from a material selected from the group of acrylic, steel, plastic, polycarbonate, and polystyrene (Smith page 1 lines 74-79).
Claims 7-12, 15, 17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (2,080,620) in view of Smith (1,845,449) and applicants admitted prior art as applied to claims 1-4, 6, 13, 14, 16, and 18 above, and further in view of official notice.
The device as claimed is disclosed by the combination of Martin in view of Smith and applicants admitted prior art as stated in the rejection recited above for claims 1-4, 6, 13, 14, 16, and 18, but lack one or more of the sides includes a bevel to guide a marking instrument, a step bevel, or one or more sides includes a metal glide in a slot of the one or more sides, the specific tolerances and sizes claimed.
Official notice is taken that bevels are commonly used in templates to help guide the drawing instrument.  In addition, official notice is taken that metal guides are frequently used along the edges of devices to protect the device and keep a straight edge (especially when the device is made of wood). While no tolerances are given in the applied references it is common in drawing devices to have a tolerance so the device is accurate.  Lastly, it has long been held that the size of a device or the features of a device is not a patentably distinct feature lacking some unexpected result.

With respect to claims 8 and 17 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use metal guides along the edges of the device in the combination of Martin in view of Smith and applicants admitted prior art as taught by the official notice to protect the device from damage.
With respect to claims 9 and 10 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the device within a desired tolerance in the combination of Martin in view of Smith and applicants admitted prior art as taught by the official notice to produce a device to draw angles within a desired tolerance.
With respect to claims 11, 12, and 19 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the features of the device a desired size (such as the aperture and cleave size) in the combination of Martin in view of Smith and applicants admitted prior art as taught by the official notice to produce a device of a desired size.
Response to Arguments
Applicant's arguments filed January 13, 2021 have been fully considered but they are not persuasive.

The argument that omission of an element while retaining its function is not persuasive in this case because the function of the device as claimed is disclosed by the base reference of Martin and not the method used by the teaching reference of Smith which was used to merely teach the common use of the angles of the members and not the method used.  In addition, the argument that Martin includes extra angles by citing edges 4 and 7 is not persuasive because all the independent claims include a cleave portion which requires surfaces 4 and 7 of Martin.  If the cleave portion of the claims were removed so only 4 sides remained then a reference such as Coffey (2,149,422) would be applicable since it teaches using the four sides.  As a side note applicant attributes the method disclosed by Smith to Martin which does not include all the sides argued.
The argument that there is no motive to combine is not persuasive because both Martin and Smith are templates used to draw angles and Smith is merely used to show the specific angles of the template claimed are all old and well known angles used in templates and would have been obvious to one of ordinary skill in the art to use in Martin to produce the angles disclosed by Martin to be drawn.

With respect to the request to provide references that show the official notice Covert (4,974,330), Romer (2,694,864), Free (2,487,700), and Hill (2,364,529) all show bevels used in drawing devices, Kuehl (2,233,481) shows a step bevel, Westcott (979,234), Jewell (942,327), and Peucker (757,675) all show metal guides, and Miller (4,574,492) and Echizenya (6,983,544) both disclose using tolerances is a measuring device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855